     Case 2:20-cv-01013-GMN-DJA Document 16 Filed 11/04/20 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                                      DISTRICT OF NEVADA
10

11    MARIO HERRADA-GONZALEZ,                         Case No. 2:20-cv-01013-GMN-DJA
12                      Petitioner,                   ORDER
13           v.
14    JERRY HOWELL, et al.,
15                      Respondents.
16

17          Petitioner having filed an unopposed motion for extension of time (first request) (ECF No.

18   15), and good cause appearing;

19          IT THEREFORE IS ORDERED that petitioner's unopposed motion for extension of time

20   (first request) (ECF No. 15) is GRANTED. Petitioner will have up to and including January 4,

21   2021, to file a second amended petition.

22          DATED: November 4, 2020
23                                                              ______________________________
                                                                GLORIA M. NAVARRO
24                                                              United States District Judge
25

26

27

28
                                                     1
